This case was affirmed by us on a previous day of this term. It now comes before us on a motion for rehearing.
In the original opinion we overlooked appellant's insistence that the court erred in not charging upon the law of circumstantial evidence. We now hold that a charge on circumstantial evidence should have been given. There was no witness to the taking of the animal. The possession by defendant and other circumstances alone were relied upon to convict him. This being true, the decisions of this court hold that the trial court should charge on the law of circumstantial evidence. See Hyden v. State, 31 Tex.Crim. Rep.; McCamant v. State, 37 S.W. Rep., 437; Taylor v. State, 27 Texas Crim. App., 463; Schultz v. State, 30 Texas Crim. App., 94. It follows, therefore, that the affirmance of this case was erroneous, and the motion for rehearing is granted, and the judgment is now reversed and the cause is remanded.
Reversed and remanded.